Title: The Presentation of the American Commissioners at Versailles: Two Accounts, 20 March 1778
From: Lee, Arthur,Croÿ, Anne-Emmanuel-Ferdinand-François, duc de
To: 


The French government announced on March 21 that the three envoys from the United States had had the honor of being presented the day before to the King by the Comte de Vergennes. This was a laconic statement of an event that caused a great stir.
Two eye-witness accounts survive, and they are as different as might be expected from their authors. One is by Arthur Lee in his diary; it describes the occasion and also, as the other does not, the second presentation two days later to the Queen and to the King’s brother, sister-in-law, and sister. Lee had been pushing for formal recognition, and was clearly disappointed by what he thought the casualness with which it was given. The other account is by the duc de Croÿ, an experienced courtier who had a special interest in the occasion because of his acquaintance with Franklin. This report includes a number of details that the other omits, particularly what Louis said and Franklin and Vergennes replied, and conveys between the lines a sense of the ceremonial that Lee found lacking. Croÿ was impressed, as Lee apparently was not, with the way in which the King and Franklin handled themselves. He was also aware that history in that moment had reached a turning point, and that the future might hold deep trouble for France.
 
I.
20th. The commissioners met at Count Vergennes’, where all the Americans assembled, and a dinner was provided for them at the expense of the commissioners at an hotel. Mr. Izard and Mr. W. Lee were introduced to Count Vergennes, as commissioners of congress for their respective courts, and were invited to dine with him. After the commissioners had conversed a little in private with the minister, in which Count Vergennes did not appear desirous of giving any opinion to which court it was the wish of France that Mr. commissioner W. Lee should make his application in preference; they were led to the antichamber of the king, the Americans all following them, and after a few minutes they with all the crowd were admitted into the king’s dressing room, where he had a sort of levee, and where they with the two other commissioners were presented by Count Vergennes to the king, who said “Je serai bien aide [aise] que le congrès soit assuré de mon amitié,” and then went out. He had his hair undressed, hanging down on his shoulders, no appearance of preparation to receive us, nor any ceremony in doing it. The king appeared to speak with manly sincerity. After this they were presented to Count Maurepas, Mons. de Sartine, Ministre de la Marine, le Prince de Montbarey, Ministre de guerre, Mons. Bertin, and Mons. Amelot, two ministers for home affairs. The chancellor was not in town, and two of the ministers not within. I mention this to show how little there was of ceremony in the business, or of previous preparation. The commissioners, accompanied by Mr. Girard, walked through the streets to their different dwellings. Between two and three we dined at Count Vergennes’, where there was a grand company of nobility.
22d. The commissioners went again to Versailles to be presented to the queen. It was with great difficulty they could pass through an unordered crowd, all pressing to get into the room where the queen was, it being levee day. When they got in, they stood a moment in view of the queen, and then crowded out again. They were neither presented nor spoken to, and everything seemed in confusion. They went next to Mons. and Madame the king’s eldest brother, and his wife; then to Madame the king’s maiden sister. The youngest brother, Count d’Artois, was at this time under temporary banishment from court, for having fought a duel with Duke Bourbon, a prince of the blood.
 

II.
Le vendredi 20 mars, eut lieu, en effet, l’étonnante présentation et la liaison ouverte de la France avec l’Amérique.
Au lever, je trouvai, à l’Oeil-de-Boeuf, le fameux Franklin, avec les deux autres députés d’Amérique, entourés de bien du monde frappé de cet important spectacle. La figure pittoresque du beau vieillard, avec ses besides et sa tête chauve, son air de patriarche et fondateur de la Nation, jointe à sa célébrité comme inventeur de l’électricité, législateur des treize provinces unies, et sa science, ajoutaient encore à la beauté du tableau.
A midi, la Chambre entrant, M. de Vergennes à la tête, on fit entrer les députés de l’Amérique. Le Roi, en sortant du prie-Dieu et dans la même chambre, s’arrêta et se plaça noblement. M. de Vergennes présenta M. Franklin, M. Deane et M. Lee, et deux autres Américains. Le Roi parla le premier et avec plus de soin et de meilleure grâce que je ne l’eusse encore entendu. Il dit: “Assurez bien le Congrès de mon amitié. J’espère que ceci sera pour le bien des deux nations!”
M. Franklin, très noblement, remercia au nom de l’Amérique, et dit: “Votre Majesté peut compter sur la reconnaissance du Congrès et sur sa fidélité dans les engagements qu’il prend!” Puis M. de Vergennes ajouta: “Il est certain, Sire, qu’on ne peut avoir une conduite plus sage, plus réservée que celle qu’ont tenue ces Messieurs, ici!” Ensuite le premier commis des Affaires Etrangères les ramena chez M. de Vergennes.
Les voilà donc traités de nation à nation, et le Congrès bien reconnu, ainsi que l’indépendance, par la France la première. Que de réflexions ce grand événement ne présentait-il pas! D’abord, c’était un coup cruel porté à l’Angleterre, et fort heureux pour notre commerce, s’il réussissait. C’était, ensuite, une guerre implacable et, peut-être, la création d’un pays plus vaste que le nôtre et qui pourrait, un jour, subjuguer l’Europe . . .
Trouvant Franklin dans l’Oeil-de-Boeuf, et le connaissant, j’allai à lui et je lui dis: “Il n’appartenait qu’à celui qui a trouvé l’électricité d’électriser les deux bouts du monde!” Ce mot fut remarqué et fit fortune, mais on n’en sentait pas tout le sens, car je disais “électrisé” et non “enflammé”. En effet, ce pouvait n’être qu’une étincelle brillante et de peu d’effet, et je pensais, avec bien d’autres, qu’un coup si extraordinaire a grand besoin d’être appuyé du success. . . .
Après avoir bien vu cette importante et étonnante présentation, j’allai aux bureaux de la Guerre où je vis bien du mouvement et où j’appris bien des choses, et, ensuite, j’allai dîner chez M. de Vergennes, avec l’Amérique.
M. Franklin et les deux autres députés et leurs compagnons y étaient. M. de Vergennes leur donna un grand et splendide dîner de cérémonie, comme à des ambassadeurs accrédités. Franklin était à côté de lui, les autres placés avec soin. On les traita sans affectation, pourtant, avec les plus grands égards, et ce dîner fut bien curieux. . . .
Le dimanche 22, au milieu d’un monde immense, les trois députés des Provinces unies d’Amérique furent présentés à la Reine et la famille royale par le premier secrétaire des Affaires Etrangères.
